PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

TERRY M. MITCHELL,
Plaintiff-Appellant,

v.
                                                                     No. 98-2496
COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,
Defendant-Appellee.

Appeal from the United States District Court
for the Western District of North Carolina, at Charlotte.
Robert D. Potter, Senior District Judge.
(CA-97-330-3-P)

Argued: May 4, 1999

Decided: June 14, 1999

Before WILKINSON, Chief Judge, and WILKINS and
LUTTIG, Circuit Judges.

_________________________________________________________________

Affirmed by published opinion. Judge Wilkins wrote the opinion, in
which Chief Judge Wilkinson and Judge Luttig joined.

_________________________________________________________________

COUNSEL

ARGUED: Henry Bird Wansker, Rockingham, North Carolina, for
Appellant. Deborah Ruth Kant, Appellate Staff, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee. ON BRIEF: Frank W. Hunger, Assistant Attor-
ney General, Mark T. Calloway, United States Attorney, William
Kanter, Appellate Staff, Civil Division, UNITED STATES DEPART-
MENT OF JUSTICE, Washington, D.C., for Appellee.

_________________________________________________________________

OPINION

WILKINS, Circuit Judge:

Terry M. Mitchell appeals an order of the district court affirming
a denial of disability insurance benefits (DIB) and supplemental
security income (SSI) under the Social Security Act. Benefits were
denied on the basis of § 105 of the Contract with America Advance-
ment Act (CAAA) of 1996, Pub. L. No. 104-121, 110 Stat. 847, 852-
55 (1996), which amended pertinent portions of the Social Security
Act to prohibit the award of DIB and SSI to individuals disabled by
alcoholism or drug addiction. See 42 U.S.C.A. §§ 423(d)(2)(C),
1382c(a)(3)(J) (West Supp. 1999). Mitchell, an alcoholic, maintains
that § 105 denies him the equal protection of the law in violation of
the Fifth Amendment. See U.S. Const. amend. V. Because we con-
clude that the legislative classification at issue is rationally related to
a legitimate governmental end, we affirm.

I.

Mitchell is a chronic alcoholic who has been unable to sustain
employment because of his condition. In March 1995, he applied for
DIB and SSI, alleging that he had been disabled by alcoholism since
January 14, 1994. An administrative law judge (ALJ) concluded that
Mitchell's alcoholism constituted a severe impairment and that the
remaining eligibility requirements were satisfied. Nevertheless, the
ALJ denied benefits because § 105 precluded a finding that Mitchell
was disabled due to alcoholism.1 Mitchell challenged this ruling
before the appeals counsel, which affirmed the ALJ.
_________________________________________________________________

1 Mitchell also claimed he was disabled due to "depression, stomach
problems, headaches, and poor circulation." J.A. 9. The ALJ determined
that these ailments could not support an award of benefits because none
of them were severe. Mitchell has not challenged this conclusion in this
litigation.

                     2
Mitchell then filed this action in district court, alleging that the
denial of DIB and SSI to individuals disabled by alcoholism or drug
addiction constituted a denial of equal protection. The district court
referred the matter to a magistrate judge, who rejected Mitchell's
claim in an opinion the district court subsequently adopted. See
Mitchell v. Apfel, 19 F. Supp.2d 523, 524 (W.D.N.C. 1998).

II.

Section 105 of the CAAA precludes an award of DIB and SSI to
those disabled by alcoholism or drug addiction by amending pertinent
statutory provisions to exclude individuals suffering from these prob-
lems from the category of disabled people eligible for such benefits.
See 42 U.S.C.A. §§ 423(d)(2)(C), 1382c(a)(3)(J).2 Mitchell maintains
that § 105 violates the Constitution by singling out alcoholics and
drug addicts for unequal treatment. See Mathews v. De Castro, 429
U.S. 181, 182 n.1 (1976) (explaining that the Due Process Clause of
the Fifth Amendment "encompasses equal protection principles"). In
considering an equal protection challenge, we generally will presume
the legislation at issue to be valid and will uphold the statute if the
classification it draws is rationally related to a legitimate purpose. See
City of Cleburne, Texas v. Cleburne Living Ctr., Inc., 473 U.S. 432,
440 (1985); see also Romer v. Evans, 517 U.S. 620, 631 (1996) (set-
ting forth basic principle underlying rational basis review). If, how-
ever, the statute employs a suspect class or burdens the exercise of a
constitutional right, we exercise strict scrutiny review, upholding the
_________________________________________________________________
2 42 U.S.C.A. § 423(d), which defines the term "disability" for pur-
poses of DIB, provides in pertinent part that "[a]n individual shall not be
considered to be disabled for purposes of this subchapter if alcoholism
or drug addiction would (but for this subparagraph) be a contributing fac-
tor material to the Commissioner's determination that the individual is
disabled." 42 U.S.C.A. § 423(d)(2)(C). In nearly identical language, 42
U.S.C.A. § 1382c(a)(3)(J) sets forth the same exclusion for SSI. Imple-
menting regulations specify that alcoholism or drug addiction is a con-
tributing factor material to a disability determination if an individual
would not be disabled if he stopped using alcohol or drugs. See 20 C.F.R.
§§ 404.1535(b), 416.935(b) (1998). The regulations further explain that
a person who suffers from disabling impairments unrelated to alcoholism
or drug addiction is not prevented from receiving benefits. See id.
§§ 404.1535(b), 416.935(b).

                    3
statute only if it is narrowly tailored to serve a compelling state inter-
est. See City of Cleburne, Texas, 473 U.S. at 440. Additionally, cer-
tain quasi-suspect classifications, such as gender and illegitimacy, are
subject to an intermediate form of scrutiny and will be upheld if "sub-
stantially related to a sufficiently important governmental interest."
Id. at 441.

Alcoholics are neither a suspect nor a quasi-suspect class for pur-
poses of equal protection analysis. See Gazette v. City of Pontiac, 41
F.3d 1061, 1067 (6th Cir. 1994); see also Palmer v. Merluzzi, 868
F.2d 90, 96 (3d Cir. 1989) (concluding that school suspension for
drug and alcohol use was not based on suspect classification).
Because § 105 does not employ a suspect class or burden a fundamen-
tal right, it "is accorded a strong presumption of validity," Heller v.
Doe, 509 U.S. 312, 319 (1993), and "must be upheld against equal
protection challenge if there is any reasonably conceivable state of
facts that could provide a rational basis for the classification," FCC
v. Beach Communications, Inc., 508 U.S. 307, 313 (1993). Moreover,
the burden rests on the one challenging the legislation to disprove the
existence of "every conceivable basis which might support it."
Lehnhausen v. Lake Shore Auto Parts Co., 410 U.S. 356, 364 (1973)
(internal quotation marks omitted). Rational basis review is thus "a
paradigm of judicial restraint," Beach Communications, Inc., 508 U.S.
at 314, prohibiting us from "sit[ting] as a superlegislature to judge the
wisdom or desirability of legislative policy determinations" underly-
ing the legislation, City of New Orleans v. Dukes, 427 U.S. 297, 303
(1976) (per curiam). Once we have determined that there exists a
plausible reason for the congressional action--and regardless of
whether that reasoning actually motivated Congress--our inquiry
ends. See United States R.R. Retirement Bd. v. Fritz, 449 U.S. 166,
179 (1980).

It cannot seriously be disputed that Congress has a legitimate inter-
est in discouraging alcohol and drug abuse. See Vernonia Sch. Dist.
47J v. Acton, 515 U.S. 646, 661 (1995) (noting importance of govern-
ment interest in curbing drug abuse in various contexts). And, § 105
is rationally related to this purpose in that it withholds social security
benefits from those who likely would use the funds to purchase alco-
hol or drugs. See H.R. Rep. No. 104-379, at 17 (1995) (explaining
that elimination of benefits for alcoholics and drug addicts eliminates

                     4
"a perverse incentive that affronts working taxpayers and fails to
serve the interests of addicts and alcoholics, many of whom use their
disability checks to purchase drugs and alcohol, thereby maintaining
their addictions"). Section 105 thus satisfies rational basis review.
Accordingly, we affirm.

AFFIRMED

                    5